Citation Nr: 9917301	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-13 309A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the assignment of the 10 percent evaluation for 
status post right shoulder dislocation with degenerative 
joint disease was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty for four months and eight 
days prior to April 1986, from April 1986 to April 1990 and 
from February 1991 to March 1991.  His appeal ensues from a 
July 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO), which 
granted the veteran service connection and assigned him a 
noncompensable evaluation for a right shoulder disability, 
effective from March 25, 1996.  In August 1998, the RO 
increased the evaluation assigned the veteran's right 
shoulder disability to 10 percent, effective March 25, 1996.

In a VA Form 21-4138 (Statement in Support of Claim) received 
in June 1997, the veteran raised a claim for compensation for 
a nervous disorder.  The RO acknowledged this claim by letter 
dated July 1997, and indicated that if the veteran did not 
submit the requested information, his claim would be denied.  
To date, the RO has not decided the veteran's claim.  In 
addition, in a letter received in August 1996, the veteran 
raised a claim of entitlement to a total disability 
evaluation based on individual unemployability.  These 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The claim is well grounded and VA has fulfilled its duty 
to assist by obtaining and fully developing all relevant 
evidence necessary for its equitable disposition. 

2.  The veteran's right shoulder disability, which has been 
diagnosed as degenerative joint disease of the right 
glenohumeral joint and myositis ossificans, produces chronic 
dislocations, marked crepitus, shoulder pain on palpation of 
the posterior shoulder notch of the scapula, limitation of 
motion, and pain on use. 


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for status post 
right shoulder dislocation with degenerative joint disease 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5201, 5202, 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the evaluation assigned his right 
shoulder disability does not reflect accurately the severity 
of his symptomatology; his assertion is sufficient to 
establish a well-grounded claim for a higher initial 
evaluation under 38 U.S.C.A. § 5107 (West 1991).  Having 
examined the record in support of this claim, the Board finds 
that VA has obtained and fully developed all relevant 
evidence necessary for the claim's equitable disposition.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

The veteran's right shoulder disability is currently assigned 
a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  This code provides that malunion of the clavicle 
or scapula is to be evaluated as 10 percent disabling, while 
impairment of a contiguous joint is to be evaluated based 
upon the degree of dysfunction shown.  A nonunion of the 
clavicle or scapula without loose movement also is to be 
rated as 10 percent disabling, while nonunion of the clavicle 
or scapula with loose movement, or a dislocation of the 
clavicle or scapula is to be rated as 20 percent disabling.  
In this case, for the reasons noted below, the Board finds 
that the veteran's right shoulder disability warrants a 20 
percent evaluation under Diagnostic Code 5202.  This code 
provides that recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at shoulder level is to be rated as 20 
percent disabling.  

VA examination, hospitalization and x-ray reports dated as 
early as 1995 reflect that the veteran has degenerative joint 
disease of the glenohumeral joints.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis is to be rated 
based on limitation of motion under the appropriate 
diagnostic code for the specific joint affected.  Diagnostic 
Codes 5200 and 5201 govern limitation of motion of the 
shoulder and arm.  They provide that favorable ankylosis of 
scapulohumeral articulation, abduction to 60 degrees, can 
reach mouth and head is to be rated as 20 percent disabling 
if affecting the minor shoulder or as 30 percent disabling if 
affecting the major shoulder.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.  Limitation of motion of the arm at shoulder level 
is to be rated as 20 percent disabling.  38 C.F.R. § 4.71, 
Diagnostic Code 5201.  When, however, limitation of motion of 
the specific joint or joints involved is noncompensable under 
the applicable code, an evaluation of 10 percent may be 
assigned for each such major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

During a March 1998 VA examination, the veteran had 
limitation of motion, but not to a compensable extent under 
either of the aforementioned codes.  According to 38 C.F.R. 
§ 4.71, Plate I, he had full flexion and abduction.  He had 
very limited external and internal rotation, but was still 
able to reach beyond his mouth, head and shoulder.  In 
addition, he had pain on use.  Inasmuch as the veterna's 
limitation of motion is noncompensable under applicable 
codes, the assignment of a 10 percent evaluation was 
appropriate under Diagnostic Code 5003 for an affected 
shoulder joint shown to produce limited and painful motion.

Service medical records, reports of VA examinations dated in 
1996 and 1998, and records of a  VA hospitalization from 
March to May 1997 reflect that the veteran's right shoulder 
disability has been diagnosed as degenerative joint disease 
of the right glenohumeral joint and myositis ossificans.  
They also reflect that the right shoulder disability produces 
chronic dislocations, marked crepitus, shoulder pain on 
palpation of the posterior shoulder notch of the scapula, 
limitation of motion, and pain on use.  

Although the veteran did not have a shoulder dislocation 
during his most recent VA examination in March 1998, the 
Board believes the other evidence of record supports his 
contention that dislocations occur frequently.  During 
service, from March 1987 to November 1988, the veteran was 
seen for a dislocated shoulder on five occasions and for a 
right shoulder strain on two occasions.  During those visits, 
the veteran reported that he frequently dislocated his 
shoulder.  In November 1988, an examining physician asked the 
veteran to keep track of the dislocations, and diagnosed the 
veteran with "chronic dislocation of the right shoulder."  
On separation examination in April 1990, an examining 
physician noted that the veteran's recurrent right shoulder 
dislocations had improved through self-directed physical 
therapy and by not using a pack.  Despite this finding, after 
discharge, during a VA examination in May 1996, a VA examiner 
diagnosed "multiple chronic dislocations."  Moreover, 
during a VA hospitalization from March to May 1997, a 
hospital physician must have found credible the veteran's 
reports of frequent dislocations as he diagnosed recurrent 
right shoulder dislocations.

The aforementioned evidence demonstrates that the veteran has 
chronic, recurrent dislocations of his right shoulder.  These 
dislocations appear to be occurring less frequently then they 
did in service, when the veteran was required to engage in 
shoulder-intensive activities.  Moreover, due to the 
veteran's fear of experiencing another dislocation, during 
range of motion testing in March 1998, he guarded his 
movement slightly beyond shoulder level.  The Board believes 
these findings are sufficient to establish that the veteran 
has recurrent dislocations of the humerus at the 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at shoulder level, thereby warranting the 
assignment of a 20 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  The RO's initial assignment 
of the 10 percent evaluation for the veteran's right shoulder 
disability was thus improper.

The veteran is not entitled to an evaluation in excess of 20 
percent as he has not been shown to have malunion of the 
major humerus with marked deformity, or frequent episodes of 
recurrent dislocation of the humerus at the scapulohumeral 
joint and guarding of all arm movements.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5202, 5203.  There is no medical 
evidence of malunion of the humerus, and during his most 
recent examination, the veteran guarded some, but not all, of 
his arm movements.

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an evaluation in excess of 20 percent in the future 
should his disability picture change.  See 38 C.F.R. § 4.1.  
At present, however, the Board finds that a 20 percent 
evaluation more nearly approximates his current disability 
picture.

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the history of the veteran's disability, 
as required by Schafrath v. Derwinski, 1 Vet.App. 589, 592 
(1991).  There is no indication that the schedular criteria 
are inadequate to evaluate the veteran's disability.  His 
disability has not been shown to cause marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), or to necessitate frequent periods of 
hospitalization, and it has not rendered impracticable the 
application of the regular schedular standards so as to 
warrant assignment of an extra-schedular evaluation.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A 20 percent evaluation for status post right shoulder 
dislocation with degenerative joint disease is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

